t c memo united_states tax_court gail prescott drayer petitioner v commissioner of internal revenue respondent docket no filed date barbara n doherty and eric l lunsford for petitioner john m wall for respondent memorandum findings_of_fact and opinion kroupa judge this case arises from a request for relief from joint_and_several_liability under sec_6015 f for the 1eric l lunsford filed a motion to withdraw as petitioners’ counsel which we granted 2all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated years through the years at issue respondent denied petitioner’s request for relief and petitioner timely filed a stand-alone petition the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 we hold that she is entitled to relief findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the accompanying exhibits are incorporated by this reference petitioner resided in santa rosa california at the time she filed the petition petitioner was in her mid-30s when she married charles drayer mr drayer in the drayers divorced in after years of marriage petitioner seeks innocent spouse relief from tax_liabilities arising from mr drayer’s sole_proprietorship during the years at issue mr drayer began operating a sign-making business called signs of all kinds before meeting petitioner he still owned and operated the business as a sole_proprietorship at the time of trial when petitioner met mr drayer she worked as a newspaper typesetter and layout artist after the drayers married petitioner left her job and became a homemaker 3this court has jurisdiction to determine whether sec_6015 relief is warranted after a request for relief has been denied by the commissioner see sec_6015 petitioner’s primary focus was to raise the couple’s children a son born in and a daughter born in and to care for their household during available time however petitioner assisted mr drayer with his business her role was limited and she performed relatively minor or administrative tasks such as assembling signs doing secretarial work obtaining permits depositing checks into the business checking account checking account balances from time to time at mr drayer’s direction and gathering financial information to give to the accountant petitioner did not design signs secure business contracts make business decisions make sales or receive any compensation_for her work indeed mr drayer testified that petitioner made no business decisions and probably did not know how much his business made signs of all kinds was the couple’s sole source_of_income from through the income from signs of all kinds was modest and they struggled to pay expenses beyond family necessities mr drayer asked petitioner to get a job or seek training beyond her high school education when their children became older and were better able to care for themselves petitioner did not however have another paying job until she got a position as a care giver in the drayers filed joint federal_income_tax returns for the years at issue petitioner thought she was legally required to sign their tax returns because they were married petitioner and mr drayer both knew when signing their tax returns for the years at issue that their financial situation was tight and that they might not be able to pay their tax_liabilities times were tough for the drayers and their marriage became increasingly rocky mr drayer would often get very angry and had frequent outbursts particularly in the context of discussions about finances and taxes petitioner worried about unpaid tax_liabilities but mr drayer would furiously insist that he would handle the problem and would submit another offer- in-compromise to the internal_revenue_service petitioner provided specific examples of angry outbursts including a time when mr drayer threatened to hit her and broke specific items he also after one such incident told petitioner that he had intended to commit suicide mr drayer called petitioner derogatory names and publicly humiliated her he also regularly drank a lot of alcohol and often smoked marijuana after yet another fight mr drayer left petitioner and the couple eventually divorced petitioner was diagnosed with depression after their divorce petitioner retained custody of their two children in the divorce mr drayer was required to pay child_support and spousal support although spousal support payments were sometimes not made as directed the judgment for dissolution of marriage did not however determine who would pay the couple’s outstanding tax_liabilities petitioner’s financial situation has been tight since her divorce from through petitioner worked part time as an in-home care giver she earned an annual average of dollar_figure from through she was diagnosed with depression and was eligible to receive disability insurance benefits for a year beginning in date the disability assistance was due to expire in date at which time petitioner was expected to be able to perform her customary work petitioner’s monthly income for was dollar_figure which she spent on basic living_expenses petitioner’s monthly income in totaled dollar_figure petitioner was unemployed at the time of trial petitioner retained the services of aarp tax-aide to prepare her income_tax returns which were timely filed for through despite her very modest income petitioner timely filed and paid all liabilities shown on her returns for those years petitioner later discovered that dollar_figure and dollar_figure of alimony 4petitioner earned dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in 5her expenses for were dollar_figure per month consisting of dollar_figure for rent or mortgage dollar_figure for food dollar_figure for utilities dollar_figure for telephone dollar_figure for auto payments dollar_figure for auto insurance and dollar_figure for auto repairs 6petitioner’s monthly income in consisted of dollar_figure from social_security dollar_figure in spousal support and dollar_figure from disability insurance had been omitted from her and tax returns respectively she also later learned that dollar_figure of unemployment_compensation had been omitted from her return petitioner indicated surprise and embarrassment about the omissions at trial and was not aware of any other omissions respondent asserts that petitioner failed to include dollar_figure of alimony in income for as well petitioner requested innocent spouse relief in for the drayers’ unpaid tax_liability of over dollar_figure for multiple years petitioner checked a box on her initial request for innocent spouse relief claiming that she was a victim of domestic abuse and feared that filing a claim for innocent spouse relief would result in retaliation she neglected however to complete the question regarding abuse on her related questionnaire because she did not see the question when she and her friend from church completed the questionnaire as part of respondent’s review mr drayer completed a form questionnaire for non-requesting spouse where he stated under penalties of perjury that petitioner was not a help with the business in fact he stated that she was a simpleton he confirmed there were no major assets transferred in the divorce except that petitioner received a car respondent made a preliminary determination to deny petitioner’s request for innocent spouse relief determining that she failed to prove she had reason to believe the taxes would be paid when she signed the returns petitioner appealed the determination respondent’s appeals_office agreed that petitioner had met all seven threshold requirements for relief and would suffer economic hardship if obligated to pay the tax_liabilities respondent’s appeals_office also determined that petitioner was compliant with tax laws as of the time of determination and that the income_tax liabilities in question are attributable to mr drayer nevertheless respondent’s appeals_office disallowed the claim for relief in respondent denied her relief on the grounds that petitioner knew or had reason to know that the taxes reported on each return would not be paid opinion we must decide whether petitioner is entitled to relief from tax_liabilities related to her ex-husband’s sole_proprietorship during the second half of their 21-year marriage the liabilities consist of amounts shown as due on their returns and left unpaid petitioner argues that she qualifies for relief and it is inequitable to hold her liable for underpayments attributable to income from mr drayer’s business respondent’s appeals_office denied petitioner’s claim because she had knowledge that the tax_liability might not be paid respondent denied her relief even though respondent’s appeals_office determined petitioner had met all seven threshold requirements for relief and that other factors including economic hardship subsequent compliance with tax laws and attribution of the liability to mr drayer all weighed in petitioner’s favor respondent now seeks to broaden the scope of issues to include those beyond petitioner’s knowledge and to refute determinations made by his appeals_office only sec_6015 applies as this case involves underpayment of taxes shown on joint returns for the relevant years the commissioner has the discretion to relieve a spouse or former spouse of joint liability if taking into account all the facts and circumstances it is inequitable to hold that spouse liable for any deficiency or unpaid tax sec_6015 sec_1_6015-4 income_tax regs we begin with the standard of review and the burden_of_proof respondent urges us to review the case for abuse_of_discretion to do so however would be to reject our previous holding that the standard of review is de novo 132_tc_203 a trial de novo requires 7married taxpayers who elect to file a joint_return are jointly and severally liable for the entire tax due see sec_6013 a spouse or former spouse may petition the commissioner for relief from joint_and_several_liability in certain circumstances see sec_6015 sec_6015 and c does not apply in cases involving underpayment_of_tax as here equitable relief may however be available under sec_6015 sec_1_6015-4 income_tax regs revproc_2003_61 sec_2 2003_2_cb_296 independent judicial determination of the issues in the case see eg 420_f3d_287 3d cir 314_f3d_1229 10th cir the spouse requesting relief generally bears the burden_of_proof see rule a 119_tc_306 affd 101_fedappx_34 6th cir the commissioner has outlined procedures for determining whether a requesting spouse qualifies for equitable relief under sec_6015 see revproc_2003_61 2003_2_cb_296 we now analyze the facts under these procedures to determine whether petitioner qualifies for equitable relief i threshold conditions for sec_6015 relief a requesting spouse must satisfy seven threshold conditions before the commissioner will consider a request for relief id sec_4 c b pincite respondent’s appeals_office concluded that petitioner had satisfied all seven in brief however respondent argued that petitioner has not shown that the drayers’ underpayments are attributable to her ex-husband we disagree mr drayer started his business signs of all kinds as a sole_proprietorship before he met petitioner he still owned and 8respondent had also asserted that petitioner failed to apply for relief within two years after the date of respondent’s first collection activity see revproc_2003_61 sec_4 c b pincite respondent has conceded this point operated this business as a sole_proprietorship long after their divorce these facts although not dispositive are important see franc v commissioner tcmemo_2010_79 petitioner credibly testified that her primary focus was to raise her children and care for the drayers’ household she may have left her job in part to help mr drayer with his business her involvement in the business was minimal however and she did not play an active role she did not design signs make business decisions make sales or secure contracts she helped with the business only during available time outside of caring for the drayers’ two children and their home during this limited time petitioner assisted mr drayer with his business by assembling signs performing secretarial work obtaining permits depositing checks into the business checking account checking account balances from time to time at mr drayer’s direction and gathering financial information to give to the accountant mr drayer asked petitioner to get a job or seek job training when their children became older and were better able to care for themselves as such petitioner did not actively and substantially participate in mr drayer’s work at signs of all kinds cf ishizaki v commissioner tcmemo_2001_318 the drayers’ work was not collaborative and mutual and petitioner was never identified as having an ownership_interest in signs of all kinds cf olson v commissioner tcmemo_2009_294 instead mr drayer declared on his questionnaire for non-requesting spouse under penalties of perjury that petitioner was a simpleton and was not a help with the business mr drayer also confirmed at trial that petitioner made no business decisions and probably did not know how much the business made we find that petitioner met her burden of proving that the income for all the years at issue is attributable to mr drayer and his sole_proprietorship petitioner has satisfied the seven threshold conditions we now consider whether relief will be granted ii safe_harbor for sec_6015 relief equitable relief will ordinarily be granted if the requesting spouse fulfills three safe_harbor conditions see gonce v commissioner tcmemo_2007_328 billings v commissioner tcmemo_2007_234 revproc_2003_61 sec_4 c b pincite the parties agree that petitioner does not qualify for relief under the safe_harbor because she knew when she signed the relevant returns that mr drayer would not pay the liabilities see revproc_2003_61 sec_4 b c b pincite 9mr drayer testified at trial that the answers on his questionnaire were intended to keep peace in the family and allow petitioner to start fresh without the burden of prior tax_liabilities he had however changed his mind by the time of trial iii balancing test when a requesting spouse fails to satisfy the safe_harbor conditions the commissioner may determine through a balancing test whether equitable relief is appropriate the commissioner has listed factors to be weighed by the commissioner in determining relief see id sec_4 c b pincite the factors include a whether the requesting spouse is separated or divorced from the nonrequesting spouse would suffer economic hardship if relief were denied had knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability made a good_faith effort to comply with income_tax laws in years after the years at issue received significant economic benefit from the items giving rise to the liability was abused by the nonrequesting spouse and was in poor health when signing the return or requesting relief and b whether the nonrequesting spouse had a legal_obligation to pay the outstanding liability id sec_4 c b pincite the list is nonexhaustive and no single factor is determinative id sec_4 c b pincite we address each of the factors in turn a marital status the first factor relates to the marital status at the time of the request for innocent spouse relief petitioner and mr drayer divorced in this factor weighs in favor of relief b economic hardship if relief were denied a second factor focuses on whether the requesting spouse would suffer economic hardship if relief were denied respondent’s appeals_office found that petitioner most likely would suffer economic hardship if relief were denied respondent now argues however that petitioner has failed to establish economic hardship because she failed to provide documentation of her current expenses a requesting spouse suffers economic hardship if paying tax_liabilities would prevent the taxpayer from paying reasonable basic living_expenses sec_301_6343-1 proced admin regs revproc_2003_61 sec_4 c a ii c b pincite the court considers among other things in determining economic hardship the taxpayer’s age and earning potential an amount reasonably necessary for food clothing housing medical_expenses and transportation the amount of assets available to pay the taxpayer’s expenses the cost of living in the geographical area in which the taxpayer lives and any other factor bearing on economic hardship see sec_301_6343-1 proced admin regs we may accept petitioner’s testimony if we find it credible see eg 120_tc_137 petitioner testified that she was on disability for depression at the time of trial and that her financial situation since her divorce has been precarious indeed petitioner’s monthly income at the time of trial totaled dollar_figure the disability insurance which paid dollar_figure per month was due to expire in date at that time petitioner was expected to be able to perform her customary work petitioner’s customary work however has paid less than disability insurance benefits petitioner earned an average of dollar_figure annually from through averaging dollar_figure per month less than the amount she received under disability insurance petitioner also testified that she wa sec_62 years old at the time of trial and that she has only a high school education petitioner worked as a newspaper typesetter and layout artist but has not done this work for more than years petitioner appears to have little or no savings or other assets from which to pay extraordinary expenses mr drayer confirmed that she received only a car from the divorce petitioner listed dollar_figure as income and the same amount as expenses on the questionnaire for requesting spouse which she completed in her monthly expense list identified very small amounts for rent food utilities telephone and auto payments insurance and repairsdollar_figure she listed no medical or 10petitioner’s income is well below the amount treated as appropriate to cover her allowable expenses in her county of residence under respondent’s collection financial standards see collection financial standards http www irs gov individuals continued insurance expenses and no amount for clothing respondent correctly notes that petitioner has not provided more current information regarding her expenses nevertheless given petitioner’s age education low earnings expired disability benefits history of depression and very modest list of expenses we find that payment of such significant outstanding tax_liabilities would cause petitioner to suffer economic hardship if her request for relief were denied this factor weighs in favor of relief c knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability a third factor is whether the requesting spouse knew or had reason to know that the nonrequesting spouse would not pay the tax_liability the parties agree that petitioner knew at the continued article id html last visited date respondent uses the collection financial standards to help determine a taxpayer’s ability to pay a delinquent tax_liability for example dollar_figure per month would be a maximum appropriate allocation for food clothing and other related items see national standards food clothing and other items http www irs gov businesses small article id html last visited date this amount is dollar_figure more than the dollar_figure that petitioner allocated for this purpose in the collection financial standards also list dollar_figure as an appropriate maximum monthly allowance for rent and utilities in sonoma county see california - local standards housing and utilities http www irs gov businesses small article id html last visited date this amount is dollar_figure more than the dollar_figure petitioner allocated for this purpose in these standards are merely guidelines for an appropriate maximum amount but they provide some objective guidance on a reasonable standard of living in petitioner’s region time she signed the relevant returns that mr drayer was unlikely to pay the joint tax_liabilities this factor weighs against relief d subsequent compliance with income_tax laws a fourth consideration is whether the requesting spouse made a good_faith effort to comply with income_tax laws in subsequent years respondent’s appeals_office had determined that petitioner was compliant with tax laws as of and that this factor weighed in favor of relief respondent now disputes this determination petitioner sought help from aarp tax-aide for income_tax returns from to she timely filed returns for those years and timely paid the tax_liabilities shown she subsequently learned that there were omissions of alimony from her and returns and an omission of unemployment_compensation from her returndollar_figure when asked about the omissions petitioner’s response at trial credibly indicated surprise and embarrassment about the omissions petitioner did not make excuses for her failure and credibly stated that she was not aware of any other omissions this factor is neutral 11respondent asserts in his posttrial brief that petitioner failed to include dollar_figure of alimony from income in as well we do not consider amounts raised for the first time in briefs petitioner did not have the opportunity to dispute this factual allegation at trial see ferrarese v commissioner tcmemo_2002_249 e significant economic benefit a fifth factor is whether the requesting party received a significant economic benefit from the items giving rise to the liability the parties stipulated that the drayers did not receive a significant benefit from their failure to pay their tax_liabilities respondent makes the outlandish assertion in his posttrial brief that petitioner’s failure to secure adequate additional income for the family indicates that she received a significant benefit we will not allow this posttrial contradiction of a conclusive admission see rule e this factor weighs in favor of relief f abuse a sixth factor is abuse of the requesting spouse abuse by the nonrequesting spouse favors relief and a history of such abuse may mitigate a requesting spouse’s knowledge that a tax_liability would not be paid revproc_2003_61 sec_4 b i c b pincite abuse need not be physical the court has found that mental emotional and verbal abuse may incapacitate a requesting spouse in the same way as physical abuse nihiser v commissioner tcmemo_2008_135 claims of abuse require substantiation or specificity in allegations see id knorr v commissioner tcmemo_2004_212 collier v commissioner tcmemo_2002_144 the court has noted that this area of tax law is not well developed and requires a careful case-by-case analysis nihiser v commissioner supra some objective indications of abuse that the court has considered include isolating the victim encouraging exhaustion of the victim obsessive or possessive behavior threats to commit suicide to murder the requesting spouse or to kill family or friends using degrading language including humiliation denial of victim’s talents and abilities and name-calling abusing drugs or alcohol or administering such substances to the victim undermining the victim’s ability to reason independently or occasional positive behavior suggesting that the abuse might end id with this background we begin with a review of the administrative record and then turn to the testimony presented at trial petitioner claimed on her initial request for innocent spouse relief form that she was a victim of domestic abuse and feared requesting innocent spouse relief would result in retaliation petitioner credibly testified that she did not describe the abuse on her questionnaire form because she did not see the question which was at the bottom of the form when she and her friend from church completed the questionnaire we now turn to the conflicting trial testimony regarding abuse it is our duty as the court to listen to testimony observe witnesses weigh the evidence and distill the truth 58_tc_560 kropp v commissioner tcmemo_2000_148 we are not required to accept testimony if it is improbable unreasonable or questionable 450_f2d_1239 5th cir affg tcmemo_1970_89 we find that petitioner’s testimony was credible in material respects by contrast we find that mr drayer’s and his supporting witness’ testimony was not credible in certain aspects including with respect to abuse petitioner credibly testified that mr drayer would often get very angry particularly in the context of discussions about finances and taxes petitioner provided specific examples of angry outbursts including a time when mr drayer physically threatened to hit her and specific instances of broken items mr drayer told petitioner that he had intended to commit suicide after one particularly terrible fight petitioner testified that mr drayer regularly called her specified derogatory names and publicly humiliated her she also testified that he regularly drank to excess and smoked marijuana significant aspects of her testimony were confirmed by mr drayer and his sister we find that petitioner has shown that the abuse factor weighs in favor of relief g poor health when signing the return or requesting relief a seventh consideration is whether the requesting spouse was in poor health when signing the return or requesting relief petitioner endured increasing amounts of abuse over the course of a 21-year marriage she testified at trial that she was depressed after her divorce in when she was caring for the drayers’ two children and on her own for the first time petitioner’s depression was subsequently diagnosed and she received disability insurance benefits for depression from date through this factor weighs in favor of relief h nonrequesting spouse’s legal_obligation to pay the outstanding liability an eighth factor is whether the nonrequesting spouse had a legal_obligation to pay the outstanding liability the drayers’ divorce judgment did not assign responsibility for outstanding tax_liabilities this factor is neutral iv conclusion in summary five factors weigh in favor of relief one factor weighs against relief and two factors are neutral after weighing the testimony and evidence in this fact-intensive and nuanced case we conclude that it is inequitable to hold petitioner liable for the tax_liabilities attributable to her ex- husband and his sole_proprietorship accordingly we relieve petitioner from joint tax_liability for the years in question we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
